UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2012 – January 31, 2013 Item 1: Reports to Shareholders Annual Report | January 31, 2013 Vanguard Energy Fund > Vanguard Energy Fund returned about 4% for the 12 months ended January 31, 2013. > The fund’s return was slightly higher than that of its benchmark index and exceeded the average return of similar funds. > The energy sector underperformed the broad U.S. stock market. Integrated oil and gas companies weighed on returns, while refining and marketing firms did particularly well. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 15 Financial Statements. 17 Your Fund’s After-Tax Returns. 31 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended January 31, 2013 Total Returns Vanguard Energy Fund Investor Shares 4.07% Admiral™ Shares 4.14 MSCI ACWI Energy Index 3.56 Global Natural Resources Funds Average -0.94 Global Natural Resources Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance January 31, 2012, Through January 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Energy Fund Investor Shares $62.60 $62.66 $1.340 $1.034 Admiral Shares 117.52 117.63 2.595 1.941 1 Chairman’s Letter Dear Shareholder, Vanguard Energy Fund returned about 4% for the fiscal year ended January 31, 2013. The fund’s result slightly surpassed that of its benchmark index and was well ahead of the average return of global natural resources funds, which invest in both energy and materials stocks. After a disappointing first half of the period, crude oil and natural gas prices rebounded, which in turn helped energy stocks to end up in positive territory for the 12 months. Profitable selections among some refining and marketing firms were offset by setbacks in several large integrated oil and gas firms. For the second straight fiscal year, the energy sector trailed the performance of the broader market. But unlike the situation in the previous year, when the Energy Fund’s return was negative, investors’ brighter outlook for the global economy helped push up energy consumption. If you invest in the Energy Fund through a taxable account, you may wish to review information about the fund’s after-tax performance provided later in this report. Led by European shares, stocks saw double-digit returns Global stock markets rose sharply in the 12 months ended January 31, with European equities delivering the most robust results. Investors seemed buoyed by progress in addressing fiscal challenges in Europe and elsewhere. 2 European stocks gained about 20% even as economic woes persisted for many countries in the region. This disparity is less unusual than it may appear. Vanguard research has found that the relationship between a country’s economic growth and its stock market returns has typically been weak over time. In the United States, attention to federal budget challenges intensified as 2012 drew to a close. The focus on the “fiscal cliff” led to investor anxiety before policymakers reached a limited tax rate agreement on the cusp of the new year. Although a credible long-term deficit-reduction strategy has yet to be crafted, investors propelled U.S. stocks to a 12-month gain of nearly 17%. Bonds’ advance slowed; challenges may lie ahead The broad U.S. taxable bond market returned a little more than 2.5% for the fiscal year. That modest result contrasts with the strong returns to which bond investors may have grown accustomed over recent years. Bonds have been in a long-running bull market, as prices climbed and yields tumbled over many years. (Bond prices and yields move in opposite directions.) The yield of the 10-year U.S. Treasury note slipped to a record low in July, closing below 1.5%. That trend later reversed, and the 10-year yield broke 2% in late January. Market Barometer Average Annual Total Returns Periods Ended January 31, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 17.03% 14.48% 4.28% Russell 2000 Index (Small-caps) 15.47 15.98 6.31 Russell 3000 Index (Broad U.S. market) 16.90 14.60 4.44 MSCI All Country World Index ex USA (International) 13.86 7.03 -0.10 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.59% 5.41% 5.45% Barclays Municipal Bond Index (Broad tax-exempt market) 4.80 6.53 5.73 Citigroup Three-Month U.S. Treasury Bill Index 0.08 0.09 0.38 CPI Consumer Price Index 1.59% 2.05% 1.76% 3 Bonds can provide critical diversification benefits to a portfolio, but their return prospects look much less promising than they have in recent years. As yields have dropped, the opportunity for price appreciation has greatly diminished. (You can read more about our expectations for bond and stock returns in Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) As for money market funds and savings accounts, their returns barely budged as the Federal Reserve held short-term interest rates between 0% and 0.25%, a policy in place since late 2008. Rebounding fuel prices helped energy stocks finish in the black The energy sector rose during the 12-month period, but not as much as the market overall. The industry’s comparatively tepid performance was reflected in the Energy Fund’s return of about 4%, which lagged returns from U.S. and international markets. During the first half of the period, energy stocks retreated modestly as sovereign-debt worries weighed down the European economy, growth in China appeared to decelerate, and oil prices declined, crimping profit margins for oil companies. Furthermore, overproduction and an unusually warm winter kept natural gas prices near decade lows. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Energy Fund 0.34% 0.28% 1.32% The fund expense ratios shown are from the prospectus dated May 29, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2013, the fund’s expense ratios were 0.31% for Investor Shares and 0.26% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Global Natural Resources Funds. 4 But the sector turned around in the period’s second half. Oil prices rebounded, with Brent crude, a benchmark based on oil produced outside the United States, soaring about 30% from June to January and finishing the 12 months up nearly 5%. In an unusual divergence, West Texas Intermediate Crude, a benchmark based on oil produced domestically, fell 1% during the 12 months as increased U.S. and Canadian production and a temporary distribution bottleneck held down prices in North America. The fluctuations in global petroleum prices are noteworthy because the Energy Fund, its benchmark, and its peer group funds have all tended to follow the ups and downs of oil more in recent years than they did previously. Natural gas prices, meanwhile, finished the period up about one-third after U.S. gas drillers recalibrated their production to reduce oversupply. U.S. refining and marketing stocks offset losses from foreign firms The unexpected boost in U.S. energy production is remaking the energy landscape. Amidst these changes, your fund’s advisors continue to invest across the globe, seeking the best long-term energy-related investments. The fund’s strongest performers this past fiscal year included U.S. refining and marketing companies, a relatively small segment of the fund’s holdings that soared about 63%. These companies took advantage of being able to buy cheaper U.S. oil, which boosted profit margins. Total Returns Ten Years Ended January 31, 2013 Average Annual Return Energy Fund Investor Shares 15.46% Spliced Energy Index 12.91 Global Natural Resources Funds Average 12.13 For a benchmark description, see the Glossary. Global Natural Resources Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Oil and gas exploration and production companies, the fund’s second-largest segment by asset size, rose modestly (+4%). The fund’s holdings in this subsector outperformed their counterparts in the benchmark index. On the other hand, the fund’s holdings in integrated oil and gas companies—the largest subsector in both the fund and the index—barely gained ground, underperforming their counterparts in the index. Returns were especially Investment insight A reminder about volatility Energy stocks, like most industry sectors, tend to be more volatile than the broad market. During the past ten years, the Spliced Energy Index, Vanguard Energy Fund’s performance benchmark, has often risen or fallen to a greater degree month-by-month than the S&P 500 Index, as the chart below shows. Such a result should be no surprise. After all, less diversification generally means more risk. In the energy sector, the ups and downs are also consistent with the dynamic variables inherent to the industry. These factors include dramatic price spikes or declines, new drilling technologies, refining and distribution problems, and geopolitical tumult—all of which have affected energy prices in recent years. The sector’s volatility is one reason we suggest that the Energy Fund should typically represent only a modest portion of a stock portfolio. Performance difference of energy stocks from S&P 500 Index (January 31, 2003–January 31, 2013) 6 constrained by steep losses among some of the largest oil producers in South America. For the ten years ended January 31, 2013, the fund had an average annual return of 15.46%, more than 2 percentage points ahead of its benchmark index and peer-group average. The broad market, as measured by the Dow Jones U.S. Total Stock Market Float Adjusted Index, had an average annual return of 8.8% for the same period. The Advisors’ Report that follows this letter provides additional details about the management of the fund during the fiscal year. Following four principles can help investors succeed Our clients often ask what they should do to cope with uncertainties in the market. How should they react? Should they do something different with their money? The first point to keep in mind is that investing has always involved uncertainties. The financier J.P. Morgan, when asked what he thought the stock market would do, had a standard response: “It will fluctuate.” In our view, the most sensible approach is to focus on what’s within your control. In short, we believe investors can give themselves a greater chance for success by acting on four key points: • Goals. What are you investing for? Each goal should be measurable and attainable. Getting there shouldn’t depend on outsize returns, or on impractical budgeting requirements. • Balance. After identifying your goals, pursue them through a balanced asset allocation using broadly diversified funds. • Cost. You won’t be surprised to hear that we place a big emphasis on controlling cost. The lower your costs, the greater the share of an investment’s return that you keep. • Discipline. All the rest depends on this: In the face of market turmoil, discipline and long-term perspective can help you stay on track toward your goals. Successful investing doesn’t have to be complicated, but that’s not to say it’s easy. Investing can provoke strong emotions, and it’s hard to stay levelheaded during times of volatility. If you’re getting pulled off course, try to redirect your attention to the principles I’ve outlined. These principles—which reflect the core philosophy Vanguard has held for decades—can be the answer to uncertainty. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer February 13, 2013 7 Advisors’ Report Vanguard Energy Fund returned 4.07% for Investor Shares and 4.14% for Admiral Shares in the fiscal year ended January 31, 2013. Your fund is managed by two advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also provided a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These reports were prepared on February 19, 2013. Wellington Management Company, LLP Portfolio Manager: Karl E. Bandtel, Senior Vice President The investment environment Broad-market equities around the world posted solid performance during the 12 months ended January 31, 2013, as the MSCI All Country World Index returned 15.5% (in U.S. dollar terms), outpacing the more modest performance of stocks in the energy sector. Vanguard Energy Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 95 11,507 Emphasizes long-term total-return opportunities from Company, LLP the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Vanguard Equity Investment 3 384 Employs a quantitative fundamental management Group approach, using models that assess valuation, market sentiment, earnings quality and growth, and management decisions of companies relative to their peers. Cash Investments 2 228 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stock. Each advisor may also maintain a modest cash position. 8 In commodities markets, competing crosscurrents were at play, particularly with oil. On the one hand, increasing production in the United States and Iraq, coupled with falling demand from developed markets, is exerting downward pressure on prices. On the other, increased demand from emerging markets and declining production outside North America and OPEC are supportive of higher prices. The price of crude oil fluctuated throughout the period, but it finished close to $98 per barrel (West Texas Intermediate), about where it started. The price of natural gas in the United States, which began the fiscal year near $2.50 per million BTUs (Henry Hub), fell below $2 before advancing to $3.33 at the period’s close. Although its price rebounded from historical lows, natural gas remains, in our view, inexpensive compared with coal and oil, at least in North America. Over time, we believe that the replacement of oil with natural gas as a fuel source in the United States, Europe, and Asia presents a significant opportunity. This substitution, combined with the impact of several projects under way to facilitate the export of U.S. natural gas, is likely to further shrink the wide price disparity between global energy prices and North American natural gas. Our successes Stock selection within the energy equipment and services subsector—along with modest exposure to Beijing Enterprises Holdings, a Hong Kong-based industrial conglomerate—bolstered the portfolio’s relative returns. Our position in shares of natural gas producer Cabot Oil & Gas was a notable contributor to the portfolio’s performance. The company announced strong results, driven largely by robust production in Pennsylvania’s Marcellus Shale. Cabot, whose entire resource base is in the continental United States, is a low-cost producer with a strong balance sheet. We believe the company should benefit from reduced natural gas production industrywide as prices remain below marginal cost. This cutback in production should ultimately lead to higher natural gas prices. We continue to hold the stock. Marathon Petroleum is a U.S. refiner and marketer of petroleum products. Share prices nearly doubled during the period because of continued low feedstock costs as West Texas Intermediate crude remained inexpensive compared with global oil prices. In October, Marathon announced a deal to buy a refinery at an attractive valuation. We trimmed our position as the stock climbed. 9 Our shortfalls Security selection among integrated oil and gas companies hindered relative returns. The portfolio’s significant detractors during the period included YPF, an Argentine integrated company. Shares fell when Argentina’s government took over day-to-day control (and a 51% majority stake) of the company by decree. YPF has an attractive asset profile at an inexpensive valuation relative to the rest of the energy universe, but our concerns that the government would not treat the company’s minority shareholders well did not diminish. We began reducing our holdings in YPF midway through the year and eliminated them altogether shortly before the period’s close. Another detractor was Occidental Petroleum, an energy exploration and production company that operates principally in the United States (with promising assets in Texas, California, and North Dakota) and the Middle East. Occidental is among a select few exploration and production firms that have increased production while maintaining attractive returns on capital, generating excess free cash flow, and prioritizing the dividend. The stock was out of favor during the fiscal year, at least in part because of investors’ concerns about performance in California and skepticism about large investments in Texas and the Mideast. In our view, the market’s concerns are overdone. Occidental has high leverage to oil, a strong outlook for production growth, and a solid track record of financial discipline. This discipline is reflected in the company’s sound balance sheet, robust cash flow, and commitment to maintaining dividend growth. We continue to hold the stock. In a rising equity market, our cash position was also a slight drag on performance. The fund’s positioning Our long-term outlook for the energy sector remains favorable. However, as always, we urge caution regarding the near-term direction of commodity prices and the volatility inherent in investing in energy stocks. Over the long term, energy prices are likely to be bound by marginal cost on the low end and marginal utility on the high end. Crude oil prices will keep varying with changes to the outlook for both supply and demand. And although regional factors still drive natural gas pricing, we believe that the wide price disparity with other fuels and changing views about both coal-fired and nuclear power generation will drive global long-term demand. The trends of growing demand, shrinking spare capacity, and logistical challenges favor resource owners, particularly those with high-quality assets and experienced management teams. We believe such companies are best positioned to succeed in an environment of a tight supply-and-demand balance and rising capital intensity. Given our view that the basic drivers of 10 energy prices persist, we remain focused on analyzing company fundamentals, with an eye toward taking advantage of cyclical opportunities. We also focus on capital allocation and cost structure to identify companies with a relative cost advantage. The portfolio remains focused on upstream companies and skewed in favor of low-cost producers with compelling valuations, based on our assessment of their long-term resource bases. We believe that many of these companies can create value for shareholders absent generally rising commodity prices. Our investment process remains consistent, emphasizing large-capitalization integrated oil and exploration and production companies. Maintaining a large-cap, low-turnover bias, this global portfolio has representation across energy’s subsectors. Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA Energy stocks recovered in the second half of the fiscal year, along with the rest of the global market, but not enough to make up for a poor first half. Our quantitative approach to investing focuses on specific stock fundamentals. Because we believe there is no single indicator for identifying outperforming stocks, we diversify our analysis across multiple factors: • Valuation , which measures the price we pay for earnings and cash flows. • Management decisions , which assesses the actions taken by company management that signal its informed opinions regarding a firm’s prospects and earnings. • Market sentiment , which captures how investors reflect their opinions of a company through their activity in the market. • Quality , which measures balance-sheet strength and the sustainability of earnings. Our risk-control process then neutralizes the portfolio’s variance from our benchmark in market capitalization, volatility, and other factors. In our view, the possible rewards do not justify such risk exposures. The results from our stock selection model were positive as a whole. Our quality model was flat, but all other factors contributed positively, with valuation the strongest. For the period, our most successful holdings were spread throughout various global regions, including Marathon Petroleum (+99%) and HollyFrontier (+93%) in the United States, Lukoil (+22%) in Russia, and Polski Koncern Naftowy (+39%) in Poland. Equally important to performance was our ability to limit or avoid exposure to underperforming stocks, such as Italy’s Saipem (–38%) and Brazil’s OGX Petróleo (–78%). 11 The portfolios results were dampened by our overweighting of Japan Petroleum Exploration (15%) and the Netherlands SBM Offshore (26%), two energy stocks that underperformed the benchmark as a whole. In addition, our underweighting of stronger-performing stocks such as Transocean (+21%), based in Switzerland, and Colombia-based Ecopetrol (+32%) hurt results relative to the benchmark. Since the 20082009 market decline ended, investors have been rewarded with attractive returns across asset classes. However, even with the United States recently averting the fiscal cliff, many serious issues remain. Low investor confidence and higher volatilitywhether caused by sluggish economic growth here or abroad, unresolved deficit and debt levels, high unemployment, or ambiguity about corporate profitsmay be with us for a while. We cannot predict how broader economic or political events will affect the markets, but we are confident that our strategy to capture the spread between undervalued and overvalued stocks will deliver worthwhile returns for long-term investors and remain an important part of a diversified investment plan. We thank you for your investment and look forward to the new fiscal year. 12 Energy Fund Fund Profile As of January 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VGENX VGELX Expense Ratio 1 0.34% 0.28% 30-Day SEC Yield 1.83% 1.89% Portfolio Characteristics DJ U.S. Total MSCI Market ACWI FA Fund Energy Index Number of Stocks 128 170 3,595 Median Market Cap $40.0B $73.3B $37.6B Price/Earnings Ratio 12.2x 11.3x 17.2x Price/Book Ratio 1.6x 1.6x 2.2x Return on Equity 16.2% 18.4% 16.8% Earnings Growth Rate -2.2% 1.6% 9.1% Dividend Yield 2.2% 2.9% 2.0% Foreign Holdings 37.5% 53.0% 0.0% Turnover Rate 18% — — Short-Term Reserves 3.9% — — Volatility Measures DJ U.S. Total Spliced Market Energy FA Index Index R-Squared 0.98 0.84 Beta 1.03 1.36 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 8.7% Royal Dutch Shell plc Integrated Oil & Gas 5.4 Chevron Corp. Integrated Oil & Gas 5.2 BP plc Integrated Oil & Gas 4.1 Occidental Petroleum Corp. Integrated Oil & Gas 3.3 Total SA Integrated Oil & Gas 3.0 Schlumberger Ltd. Oil & Gas Equipment & Services 2.3 Anadarko Petroleum Oil & Gas Exploration Corp. & Production 2.3 Eni SPA Integrated Oil & Gas 2.1 CONSOL Energy Inc. Coal & Consumable Fuels 2.1 Top Ten 38.5% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated May 29, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2013, the expense ratios were 0.31% for Investor Shares and 0.26% for Admiral Shares. 13 Energy Fund Market Diversification (% of equity exposure) Europe United Kingdom 11.5% France 3.5 Italy 2.2 Norway 1.0 Other 1.6 Subtotal 19.8% Pacific Japan 2.0% Other 0.3 Subtotal 2.3% Emerging Markets China 2.5% Russia 2.3 Brazil 1.5 Other 1.0 Subtotal 7.3% North America United States 61.0% Canada 9.6 Subtotal 70.6% Subindustry Diversification (% of equity exposure) MSCI ACWI Fund Energy Coal & Consumable Fuels 3.6% 1.9% Industrials 0.9 0.0 Integrated Oil & Gas 46.7 54.9 Oil & Gas Drilling 2.2 2.6 Oil & Gas Equipment & Services 9.0 9.6 Oil & Gas Exploration & Production 29.7 20.3 Oil & Gas Refining & Marketing 5.6 5.8 Oil & Gas Storage & Transportation 1.3 4.9 Other 1.0 0.0 14 Energy Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2003, Through January 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Energy Fund Investor Shares 4.07% 1.30% 15.46% $42,114 Spliced Energy Index 3.56 0.31 12.91 33,662 Global Natural Resources Funds Average -0.94 -3.89 12.13 31,410 Dow Jones U.S. Total Stock Market Float Adjusted Index 16.88 4.61 8.80 23,250 For a benchmark description, see the Glossary. Global Natural Resources Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Energy Fund Admiral Shares 4.14% 1.36% 15.54% $211,989 Spliced Energy Index 3.56 0.31 12.91 168,311 Dow Jones U.S. Total Stock Market Float Adjusted Index 16.88 4.61 8.80 116,248 See Financial Highlights for dividend and capital gains information. 15 Energy Fund Fiscal-Year Total Returns (%): January 31, 2003, Through January 31, 2013 Energy Fund Investor Shares Spliced Energy Index For a benchmark description, see the Glossary. Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 5/23/1984 2.67% -1.99% 14.64% Admiral Shares 11/12/2001 2.73 -1.92 14.71 16 Energy Fund Financial Statements Statement of Net Assets As of January 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (94.8%) 1 United States (57.3%) Energy Equipment & Services (10.2%) Schlumberger Ltd. 3,612,154 281,929 Baker Hughes Inc. 5,246,680 234,632 Halliburton Co. 5,291,397 215,254 Ensco plc Class A 2,913,941 185,239 National Oilwell Varco Inc. 1,252,206 92,839 SEACOR Holdings Inc. 875,753 79,667 * Weatherford International Ltd. 4,760,750 63,556 Transocean Ltd. 1,115,307 63,249 Bristow Group Inc. 199,882 11,389 Diamond Offshore Drilling Inc. 35,800 2,688 * Nabors Industries Ltd. 158,300 2,639 Exchange-Traded Fund (0.6%) ^,2 Vanguard Energy ETF 663,000 73,228 Oil, Gas & Consumable Fuels (46.5%) Coal & Consumable Fuels (2.5%) CONSOL Energy Inc. 8,144,580 255,251 Peabody Energy Corp. 2,050,985 51,582 Integrated Oil & Gas (18.2%) Exxon Mobil Corp. 11,669,894 1,049,940 Chevron Corp. 5,493,855 632,617 Occidental Petroleum Corp. 4,514,416 398,488 Hess Corp. 1,210,099 81,270 Murphy Oil Corp. 792,400 47,164 Oil & Gas Exploration & Production (21.4%) Anadarko Petroleum Corp. 3,460,125 276,879 Cabot Oil & Gas Corp. 4,531,452 239,170 EOG Resources Inc. 1,616,891 202,079 Devon Energy Corp. 3,502,355 200,300 * Southwestern Energy Co. 4,962,040 170,198 Market Value Shares ($000) * Denbury Resources Inc. 8,950,734 166,752 Noble Energy Inc. 1,506,179 162,351 EQT Corp. 2,555,315 151,811 Range Resources Corp. 2,224,125 149,394 ConocoPhillips 2,500,754 145,044 Apache Corp. 1,707,595 143,028 Pioneer Natural Resources Co. 827,195 97,229 Chesapeake Energy Corp. 4,594,432 92,716 * Cobalt International Energy Inc. 3,074,622 74,437 * WPX Energy Inc. 4,228,689 63,557 Marathon Oil Corp. 1,850,346 62,190 * Whiting Petroleum Corp. 1,250,655 59,506 * Newfield Exploration Co. 1,855,658 54,742 Energen Corp. 718,861 34,606 * Kosmos Energy Ltd. 1,765,010 21,851 *,^ Ultra Petroleum Corp. 634,916 11,568 * Laredo Petroleum Holdings Inc. 471,700 8,703 * Plains Exploration & Production Co. 36,020 1,720 Oil & Gas Refining & Marketing (3.9%) Valero Energy Corp. 4,593,974 200,894 Marathon Petroleum Corp. 2,028,175 150,511 Phillips 66 1,611,754 97,624 * PBF Energy Inc. 443,200 14,803 HollyFrontier Corp. 64,900 3,389 Oil & Gas Storage & Transportation (0.5%) Kinder Morgan Inc. 1,629,016 61,023 Williams Cos. Inc. 123,300 4,322 Total United States 6,945,018 International (37.5%) Australia (0.3%) Oil Search Ltd. 3,897,262 29,761 Caltex Australia Ltd. 116,620 2,367 17 Energy Fund Market Value Shares ($000) Woodside Petroleum Ltd. 22,387 829 Austria (0.0%) OMV AG 70,995 2,925 Brazil (1.4%) Petroleo Brasileiro SA ADR 9,057,270 165,567 Petroleo Brasileiro SA Prior Pfd. 385,244 3,498 Petroleo Brasileiro SA 249,132 2,281 Petroleo Brasileiro SA ADR Type A 81,450 1,473 Canada (9.2%) Canadian Natural Resources Ltd. 7,839,568 236,912 Suncor Energy Inc. 5,733,817 195,064 Cenovus Energy Inc. 4,770,205 158,562 Encana Corp. 7,078,325 137,036 TransCanada Corp. 1,729,401 81,858 * Tourmaline Oil Corp. 1,856,200 62,996 Canadian Oil Sands Ltd. 2,826,210 59,393 Cameco Corp. 2,573,670 55,463 Pacific Rubiales Energy Corp. 2,061,295 48,091 Penn West Petroleum Ltd. 2,608,021 26,393 Petrominerales Ltd. 2,260,180 20,123 * Athabasca Oil Corp. 1,519,900 16,138 Suncor Energy Inc. 235,234 7,995 Encana Corp. 180,400 3,487 Husky Energy Inc. 102,600 3,199 Enbridge Inc. 46,550 2,046 Canadian Natural Resources Ltd. 65,078 1,965 Cenovus Energy Inc. 33,639 1,117 Canadian Oil Sands Ltd. (Toronto Shares) 40,900 861 China (2.4%) PetroChina Co. Ltd. ADR 934,610 132,902 Beijing Enterprises Holdings Ltd. 12,171,235 87,755 China Shenhua Energy Co. Ltd. 11,588,390 49,831 CNOOC Ltd. 2,962,717 6,097 China Petroleum & Chemical Corp. 3,672,000 4,455 China Oilfield Services Ltd. 1,114,000 2,412 PetroChina Co. Ltd. 1,112,000 1,577 Market Value Shares ($000) * China High Speed Transmission Equipment Group Co. Ltd. 516,000 206 Finland (0.0%) Neste Oil Oyj 152,229 2,429 France (3.4%) Total SA ADR 6,392,765 347,063 Technip SA 378,135 40,945 Total SA 298,394 16,171 * Cie Generale de Geophysique - Veritas 80,374 2,328 Hungary (0.0%) MOL Hungarian Oil and Gas plc 31,961 2,752 India (0.8%) Reliance Industries Ltd. 5,740,902 95,707 Oil & Natural Gas Corp. Ltd. 444,511 2,839 Cairn India Ltd. 322,307 1,959 Israel (0.0%) Delek Group Ltd. 3,000 741 Italy (2.1%) Eni SPA ADR 4,985,140 248,908 Eni SPA 390,833 9,762 Japan (1.9%) Inpex Corp. 28,493 164,968 JX Holdings Inc. 11,176,470 65,939 Idemitsu Kosan Co. Ltd. 23,700 2,078 Malaysia (0.0%) Petronas Dagangan Bhd. 274,500 2,014 Norway (0.9%) Statoil ASA ADR 3,968,560 105,286 Statoil ASA 220,901 5,885 Aker Solutions ASA 119,458 2,613 Poland (0.0%) * Polski Koncern Naftowy Orlen SA 155,742 2,465 * Grupa Lotos SA 147,504 1,911 Portugal (0.7%) Galp Energia SGPS SA 4,956,196 80,451 18 Energy Fund Market Value Shares ($000) Russia (2.2%) Gazprom OAO ADR 16,615,955 156,489 Rosneft OAO GDR 10,482,740 92,027 Lukoil OAO ADR 102,145 6,887 Tatneft OAO ADR 75,220 3,465 AK Transneft OAO Prior Pfd. 1,074 2,525 TMK OAO GDR 128,997 1,964 Gazprom OAO 124,674 590 263,947 South Africa (0.1%) Sasol Ltd. 117,950 5,094 Spain (0.9%) * Repsol SA 4,885,444 108,952 Thailand (0.1%) PTT PCL (Foreign) 265,500 3,045 PTT Exploration & Production PCL (Foreign) 516,000 2,882 Thai Oil PCL (Foreign) 930,700 2,302 United Kingdom (11.1%) Royal Dutch Shell plc ADR 6,798,495 479,430 BP plc ADR 10,614,065 472,538 BG Group plc 10,148,942 180,135 Royal Dutch Shell plc Class B 4,168,037 151,497 BP plc 2,484,319 18,390 * Genel Energy plc 1,288,081 15,706 Royal Dutch Shell plc Class A 387,301 13,730 Royal Dutch Shell plc Class A (Amsterdam Shares) 132,417 4,683 AMEC plc 127,701 2,188 Tullow Oil plc 16,591 299 Cairn Energy plc 1 — Total International Total Common Stocks (Cost $7,231,992) Market Value Shares ($000) Temporary Cash Investments (5.2%) 1 Money Market Fund (1.2%) Vanguard Market Liquidity Fund, 0.143% 142,615,651 142,616 Face Amount ($000) Repurchase Agreement (3.8%) RBS Securities, Inc. 0.130%, 2/1/13 (Dated 1/31/13, Repurchase Value $463,502,000, collateralized by U.S. Treasury Note/Bonds 0.250%–3.250%, 2/28/13–12/31/16) 463,500 463,500 U.S. Government and Agency Obligations (0.2%) Fannie Mae Discount Notes, 0.097%, 3/27/13 10,100 10,097 5 Fannie Mae Discount Notes, 0.100%, 4/3/13 15,000 14,996 Freddie Mac Discount Notes, 0.125%, 2/19/13 100 100 25,193 Total Temporary Cash Investments (Cost $631,312) Total Investments (100.0%) (Cost $7,863,304) Other Assets and Liabilities (0.0%) Other Assets 67,588 Liabilities 4 (68,002) Net Assets (100%) 12,118,580 19 Energy Fund At January 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 7,908,688 Overdistributed Net Investment Income (22,363) Accumulated Net Realized Losses (28,038) Unrealized Appreciation (Depreciation) Investment Securities 4,255,690 Futures Contracts 4,583 Foreign Currencies 20 Net Assets Investor Shares—Net Assets Applicable to 85,224,294 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 57,623,003 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $9,307,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 96.0% and 4.0%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $9,575,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $7,398,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 20 Energy Fund Statement of Operations Year Ended January 31, 2013 ($000) Investment Income Income Dividends 287,135 Interest 2 749 Security Lending 8,556 Total Income 296,440 Expenses Investment Advisory Fees—Note B Basic Fee 17,136 Performance Adjustment (2,933) The Vanguard Group—Note C Management and Administrative—Investor Shares 9,295 Management and Administrative—Admiral Shares 7,411 Marketing and Distribution—Investor Shares 1,188 Marketing and Distribution—Admiral Shares 1,142 Custodian Fees 494 Auditing Fees 30 Shareholders’ Reports—Investor Shares 108 Shareholders’ Reports—Admiral Shares 26 Trustees’ Fees and Expenses 31 Total Expenses 33,928 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 5,231 Futures Contracts 20,640 Foreign Currencies (443) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 164,580 Futures Contracts (2,979) Foreign Currencies (17) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $18,609,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $2,245,000, $155,000, and ($21,736,000), respectively. See accompanying Notes, which are an integral part of the Financial Statements. 21 Energy Fund Statement of Changes in Net Assets Year Ended January 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 262,512 224,513 Realized Net Gain (Loss) 25,428 612,079 Change in Unrealized Appreciation (Depreciation) 161,584 (1,387,420) Net Increase (Decrease) in Net Assets Resulting from Operations 449,524 (550,828) Distributions Net Investment Income Investor Shares (114,465) (99,757) Admiral Shares (147,695) (118,812) Realized Capital Gain 1 Investor Shares (98,885) (241,252) Admiral Shares (111,067) (269,367) Total Distributions (472,112) (729,188) Capital Share Transactions Investor Shares (570,595) (156,067) Admiral Shares 10,358 535,094 Net Increase (Decrease) from Capital Share Transactions (560,237) 379,027 Total Increase (Decrease) (582,825) (900,989) Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $0 and $54,868,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($22,363,000) and ($25,183,000). See accompanying Notes, which are an integral part of the Financial Statements. 22 Energy Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.336 1.072 1.053 .910 1.276 1 Net Realized and Unrealized Gain (Loss) on Investments 1.098 (3.949) 14.103 14.591 (28.853) Total from Investment Operations 2.434 (2.877) 15.156 15.501 (27.577) Distributions Dividends from Net Investment Income (1.340) (1.102) (.977) (.951) (1.264) Distributions from Realized Capital Gains (1.034) (2.621) (2.149) — (2.469) Total Distributions (2.374) (3.723) (3.126) (.951) (3.733) Net Asset Value, End of Period Total Return 2 4.07% -3.82% 27.17% 36.28% -38.51% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,340 $5,945 $6,731 $6,536 $4,434 Ratio of Total Expenses to Average Net Assets 3 0.31% 0.34% 0.34% 0.38% 0.28% Ratio of Net Investment Income to Average Net Assets 2.15% 1.67% 1.74% 1.73% 1.84% Portfolio Turnover Rate 18% 24% 31% 27% 21% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.02%), 0.01%, 0.00%, 0.03%, and 0.01%. See accompanying Notes, which are an integral part of the Financial Statements. 23 Energy Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 2.586 2.101 2.045 1.780 2.480 1 Net Realized and Unrealized Gain (Loss) on Investments 2.060 (7.432) 26.479 27.395 (54.203) Total from Investment Operations 4.646 (5.331) 28.524 29.175 (51.723) Distributions Dividends from Net Investment Income (2.595) (2.159) (1.899) (1.855) (2.480) Distributions from Realized Capital Gains (1.941) (4.920) (4.035) — (4.637) Total Distributions (4.536) (7.079) (5.934) (1.855) (7.117) Net Asset Value, End of Period Total Return 2 4.14% -3.76% 27.24% 36.37% -38.46% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,778 $6,756 $6,871 $4,439 $2,889 Ratio of Total Expenses to Average Net Assets 3 0.26% 0.28% 0.28% 0.31% 0.21% Ratio of Net Investment Income to Average Net Assets 2.20% 1.73% 1.80% 1.80% 1.91% Portfolio Turnover Rate 18% 24% 31% 27% 21% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.02%), 0.01%, 0.00%, 0.03%, and 0.01%. See accompanying Notes, which are an integral part of the Financial Statements. 24 Energy Fund Notes to Financial Statements Vanguard Energy Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 25 Energy Fund During the year ended January 31, 2013, the fund’s average investment in futures contracts represented 1% of net assets, based on quarterly average aggregate settlement values. 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares prior to May 23, 2012, were credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee is subject to quarterly adjustments based on performance for the preceding three years relative to a combined index composed of the S&P Citigroup BMI World Energy Index and the S&P 500 Energy Equal Weighted Blend Index through July 31, 2010, and the current benchmark, MSCI ACWI Energy Index, thereafter. The benchmark will be fully phased in by July 2013. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $342,000 for the year ended January 31, 2013. For the year ended January 31, 2013, the aggregate investment advisory fee represented an effective annual basic rate of 0.14% of the fund’s average net assets, before a decrease of $2,933,000 (0.02%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital 26 Energy Fund contributions to Vanguard. At January 31, 2013, the fund had contributed capital of $1,558,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.62% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
